Citation Nr: 0602907	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  96-21 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for right ankle 
instability with post-traumatic arthritis, rated as 20 
percent disabling from December 22, 1990.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1990.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1995 
rating decision of the Baltimore, Maryland Regional Office 
(RO) that, among other things, granted service connection for 
right ankle instability with post-traumatic arthritis, and 
assigned a 10 percent evaluation, effective from December 22, 
1990.  In September 1997, the RO awarded a 20 percent 
disability rating, effective from December 22, 1990.  The 
veteran appealed and the Board denied the claim for a higher 
evaluation in a May 1999 decision.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 1999, the appellant's representative and VA 
General Counsel filed a joint motion to vacate the Board's 
May 1999 decision.  By an order dated in December 1999, the 
Court granted the joint motion, vacated the Board's May 1999 
decision, and remanded the case to the Board for further 
action.

In July 2000, the Board again denied the claim for a higher 
evaluation for service-connected right ankle disability, and 
the veteran appealed the matter to the Court.  In November 
2000, the veteran's representative and VA General Counsel 
filed a joint motion to vacate the Board's July 2000 
decision.  The Court vacated the Board's July 2000 decision 
and again remanded the case to the Board for further action.  
The Board remanded the case for additional development in 
August 2001.  

By decision entered in June 2002, the Board once again denied 
the claim for a higher evaluation.  A motion for 
reconsideration was denied by the Board in January 2003.  The 
veteran appealed the Board's 2002 decision to the Court.  In 
April 2003, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's June 2002 
decision.  By an order dated in May 2003, the Court granted 
the joint motion, vacated the Board's June 2002 decision, and 
remanded the case to the Board for readjudication.

The case remanded by Board decision dated in October 2003.

The Board points out in this instance that the Court has held 
that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection-in 
this case, December 22, 1990.


REMAND

As noted above, this case was previously remanded by the 
Board pursuant to the Court's May 2003 order.  Among other 
things, the Board asked that the actual x-ray films from the 
1994 VA examination be obtained so that a radiologist could 
review them and determine whether there was any malunion or 
nonunion present.  The RO investigated and discovered that 
the veteran had signed out the x-ray films in June 1999.  A 
request for the films were made of the veteran, and the 
veteran responded that, because he lived outside the country, 
special arrangements would be made through his attorney to 
provide the RO with the actual x-ray films.

The veteran's attorney submitted x-ray films for review, but 
it was discovered by the reviewing VA radiologist in December 
2004 that the films were in fact of the left ankle, not of 
the right.  In April 2005, the attorney asked for the films 
back and suggested that he had the correct x-ray films, which 
would either be provided to the RO or used to obtain an 
independent medical opinion regarding the proper 
interpretation.  No films of the right foot or 
interpretations thereof have been forthcoming.

The attorney wrote a letter to the RO in June 2005 and asked 
that the Board's 2003 remand instructions regarding review of 
the 1994 x-ray report be completed.  The RO did not seek 
further opinion evidence because the RO felt that the 
reviewer had examined the 1994 films themselves and therefore 
did not need to review the report.  The Board disagrees with 
the position of the RO.  When the Board remanded the case, it 
contemplated the likelihood that the 1994 films would not be 
made available and asked for the reviewer to comment on the 
1994 report.  As it turns out, the 1994 films of the right 
ankle are as yet unavailable, so the attorney is correct that 
the Board's instruction has not yet been completed.

The Board is disturbed by how long this case has taken to 
adjudicate.  Nevertheless, there remains certain evidentiary 
matters to be addressed.  As noted above, the attorney should 
be asked to provide the 1994 films of the right ankle, not 
the left.  Additionally, the Board notes that, following the 
Board's 2003 remand, the veteran submitted an October 2002 
report by a doctor in Thailand that includes a diagnosis of 
malunion of the distal fibula and nonunion fracture at the 
lateral malleolus.  The veteran told VA in a September 2004 
electronic message that his attorney had possession of the x-
ray films taken of the veteran's ankle in 2002 in Thailand.  
These films should also be sought so that a radiologist may 
review them and compare them with previous films or reports 
to determine whether the veteran in fact has any malunion or 
nonunion that is part of his service-connected disability.

Finally, the Board recognizes that special arrangements had 
to be made the last time an examination of the veteran was 
scheduled because of his infrequent visits to the United 
States.  Nevertheless, because of what has now become a 
confused picture regarding the veteran's ankle, especially 
with respect to whether he has malunion or nonunion due to 
service-connected disability, or whether he has more recently 
developed such problems due to other non-service-connected 
problems, the Board will order another examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran and his attorney should 
be asked to submit the July 1994 x-ray 
films of the right ankle, not the left.  
They should also be asked to submit the 
2002 films taken in Thailand that were 
the basis for the October 2002 report of 
malunion and nonunion.  

2.  After the films are received by the 
RO, the veteran should be examined by an 
orthopedist.  (Whatever special 
arrangements need to be made to 
accommodate him should be made, such as 
waiting for his next return to the United 
States, etc.)  The veteran's right ankle 
should be x-rayed from as many different 
angles as is necessary to rule out or 
rule in the presence of any malunion or 
nonunion of the tibia or fibula.  An 
interpretation of the x-ray should be 
provided by a radiologist, who should 
also review any films provided from 
examinations taken in 1994 or in Thailand 
in 2002.  The radiologist should also 
review the July 1994 report of x-ray as 
well as all other reports of x-ray in the 
claims file and comment on whether any 
film or report of x-ray indicates 
malunion or nonunion of the tibia or 
fibula.  The radiologist should also 
account for the October 2002 report from 
Thailand showing that the veteran had 
malunion of the distal fibula and 
nonunion of the lateral malleolus.  The 
orthopedist and radiologist should 
consult on the veteran's case and 
indicate whether any malunion or nonunion 
of the tibia or fibula is related to the 
veteran's service-connected disability 
and whether it has caused "slight," 
"moderate," or "marked" ankle 
disability.  If it is determined that 
neither malunion nor nonunion is shown, 
the examiners should reconcile their 
conclusion with that made by the doctor 
in Thailand in October 2002.  The 
orthopedist should also indicate whether 
there is any ankylosis shown; the degree 
of ankylosis should be described in 
detail.  

3.  The RO should thereafter ensure that 
the above-noted instructions have been 
complied with.  If not, corrective action 
should be taken.  If the veteran fails to 
report for the examination, or does not 
cooperate in the examination of his 
ankle, he should be told of the 
provisions of 38 C.F.R. § 3.655.  If the 
RO does not grant the benefit sought on 
appeal, a supplemental statement of the 
case should be issued.  The veteran and 
his representative should be given 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 Department of Veterans Affairs


